Title: To George Washington from Bryan Fairfax, 14 January 1779
From: Fairfax, Bryan
To: Washington, George


  
    Dear Sir,
    Towlston [Va.] January the 14th 1779.
  
  I received Your Excellency’s Favour of the 21st of April in a reasonable Time after the date of it, and think Your Sentiments and Advice 
    
    
    
    therein very just & proper; but that I have not before this accounted for my Conduct in that Matter was altogether owing to an Unwillingness to interrupt You about unnecessary Business till a more leisure Season.
The day before the date of mine of the 29th of March I was at Mt Vernon, and left a Letter for Mr Custis informing him that I expected to be able to pay him what I owed him soon, if he still desired it, which I mentioned I believe because I thought it wou’d be to his disadvantage to receive it, and the next day wrote to Yr Excellency about it. Now what induced Me to go down to him the last Week in April was the hearing that he was going to the Northwd and as he had at first desired the Money and did not desist from it on the abovementioned Letter, I did not know what occasion he might have for it, and accordingly went down and paid it intending however to make some future Satisfaction when he would be willing to receive it. And this was the Reason for not waiting longer for Yr Answer, after occasioning the Trouble of it, and I desire it should appear in it’s true Light, for when my Heart is knit to any Person the Apprehension of any Umbrage will give Uneasiness. The Bond was delivered up but the Mortgage was not—In Case any Accident should happen to me I desire that this Letter may be considered as a Declaration that I have not made Satisfaction for the whole of that Debt.
I did myself the pleasure to write to You in April at Easter, or rather at Easter the Letter was left at Go. Town partly in Answer to the long One you had been pleased to favour me with in March. I continue to hope more & more that the Time is drawing near when You will be returned to Your Friends and Acquaintance, and a lasting peace take place, the Blessings of which we are so little sensible of when we enjoy it.
I shall be glad of Your Directions with regard to Mrs Savages Papers, which Colo. Harrison sent to me when he left Alexandria. I heard he is now there and expect he may be the Conveyancer of this Letter if he should return soon. Doctor Savage in the Summer had had a Report of his Wife’s death, but we have heard Nothing certain concerning it.
I wish Your Excellency every Happiness, and being deeply sensible of your Favors remain with the greatest Regard Yr Excellency’s most obliged & affect. humble Servt

  Bryan Fairfax.

